 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IVAN VALDEZ,                                     No. 2:19-cv-0174 MCE DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    STATE OF CALIFORNIA COURTS,
15                       Defendant.
16

17          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On October 18, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days after service of the findings

22   and recommendations. ECF No. 11. The fourteen-day period has expired, and plaintiff has filed

23   objections to the findings and recommendations. ECF Nos. 12, 13.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed October 18, 2019 (ECF No. 11) are
 3   ADOPTED in full;
 4          2. Plaintiff’s January 28, 2019 application to proceed in forma pauperis (ECF No. 2) is
 5   DENIED;
 6          3. Plaintiff’s May 20, 2019 amended complaint (ECF No. 9) is DISMISSED without
 7   leave to amend; and
 8          4. The Clerk of the Court is directed to close the case.
 9          IT IS SO ORDERED.
10   DATED: February 5, 2020
11

12                                              _______________________________________
                                                MORRISON C. ENGLAND, JR.
13
                                                UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
